Name: Council Regulation (EEC) No 4186/88 of 16 December 1988 opening and providing for the administration of a Community tariff quota for certain flat-rolled products falling within CN CODE EX 7226 10 91
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 368 / 24 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4186/88 of 16 December 1988 opening and providing for the administration of a Community tariff quota for certain flat-rolled products falling within CN code ex 7226 10 91 THE COUNCIL OF THE EUROPEAN COMMUNITIES , should not be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to the procedure to be laid down ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota share levied by that economic union may be carried out by any one of its members , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas the Community currently depends to a large extent on imports from third countries for its supplies of certain flat-rolled products falling within code 7226 10 91 of the combined nomenclature ; whereas it is in the Community's interest ' to suspend totally the duty normally applied to the products in question within the limit of a Community tariff quota of an appropriate volume; whereas in order not to harm the prospects for increasing production within the Community while at the same time making adequate supplies available to user industries , the tariff quota should be limited to 600 tonnes and opened for the period 1 January to 31 December 1989 ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into all Member States until the quota is exhausted ; whereas , however, the quota HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 the customs duty applicable to imports of the following products shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Order No CN code Description Volume of tariff quota ( tonnes ) Rate of duty (% ) 09.2781 ex 7226 10 91 Flat-rolled products of grain-oriented silicon-electrical steel , having a width not exceeding 500 mm, a thickness of more than 0,20 mm but less than 0,3 mm and a nominal magnetic-reversal loss of 1,0 W/ kg as determined by the Epstein method with a current of 50 cycles and an induction of 1,7 Tesla 600 0 Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw , from the tariff quota , by means of notification to the Commission, a quantity corresponding to these needs . 2 . Within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission , which may take any appropriate measure with a view to ensuring the efficient administration thereof. 31 . 12 . 88 Official Journal of the European Communities No L 368 / 25 The requests for drawing , with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the tariff quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such times as the balance of the tariff quota so permits . 3 . Member States shall charge imports of the said product against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS